Case 1:20-cv-01590-RPK-RLM Document 71-2 Filed 04/30/20 Page 1 of 5 PageID #: 1135



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  HASSAN CHUNN; NEHEMIAH McBRIDE;
  AYMAN RABADI, by his Next Friend
  MIGDALIZ QUINONES; JUSTIN RODRIGUEZ,
  by his Next Friend JACKLYN ROMANOFF;
  ELODIA LOPEZ; and JAMES HAIR,                               No. 20 Civ. 01590

  individually and on behalf of all others similarly          DECLARATION OF ELODIA
  situated,                                                   LOPEZ

                          Petitioners,

                 -against-

  WARDEN DEREK EDGE,

                         Respondent.

  Elodia Lopez declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:

         1.      My name is Elodia Lopez. I am 55 years old. I am currently incarcerated at the

   Metropolitan Detention Center where I am serving a 15-month sentence. I arrived here in

   January 2020. I am scheduled to be released on July 28, 2020.

         2.      I have a number of medical conditions. I suffer from high blood pressure, high

   cholesterol, a pituitary condition, and Type II diabetes for which I take insulin. I also take

   medications for my high blood pressure and cholesterol every day.

         3.      On many occasions, I have asked the person who comes around to give me insulin

   if she can check my blood pressure. When I was home, I had my blood pressure checked

   frequently at a clinic, sometimes every three days. Here, my blood pressure is not checked

   regularly.

         4.      I recently had a serious lung infection that was discovered in approximately

   November 2019, which makes it difficult for me to breathe, causes my throat to close,
Case 1:20-cv-01590-RPK-RLM Document 71-2 Filed 04/30/20 Page 2 of 5 PageID #: 1136



   and causes me to experience high fever and chills. When I asked for medical care at the MDC, I

   was given Vitamin D and told to buy medicine to manage the pain. I am supposed to be taking

   medication for the infection, but I have not received the medicine since I arrived at the MDC

   four months ago.

         5.      Recently, I have experienced problems breathing, a stuffy nose, and headache. I

   also feel depressed and scared.

         6.      Since the pandemic started, no one has come to my housing unit to take my

   temperature. No one has asked me if I have any symptoms. The only thing the jail told us

   about the coronavirus is “keep your distance” from other inmates.

         7.      I am housed in the women’s dormitory of the MDC. I sleep in an open dormitory

   in a bunk bed. About one week ago, the officers told us to sleep in the bunk beds alternating

   “one up, one down.” I share a bathroom, tables, and chairs with other women.

         8.      One older woman in my dorm, who sleeps only feet away from me, has recently

   been displaying COVID-19 symptoms. The medical staff took her out of the unit for 20

   minutes, and then she returned.

         9.      I was recently given a mask. I also receive a small bar of soap once a week. I do

   not have gloves or hand sanitizer. The officers on the unit started to wear gloves and masks

   about three weeks ago, but they don’t always wear them

         10.     I heard from staff that a Lieutenant who worked on our unit tested positive for

   COVID-19. That scared me. But no one came and informed us of this formally or asked us if

   we had been in contact with him.

         11.     Inmates in my unit clean our bathroom, the same number of times a week as they

   did before the coronavirus. Last Friday, a man came into the unit with some very strong


                                                  2
Case 1:20-cv-01590-RPK-RLM Document 71-2 Filed 04/30/20 Page 3 of 5 PageID #: 1137



      cleaning liquid to clean the floors around the tables where we eat. It was such strong liquid that

      I coughed a lot.

            12.     Because of my lung condition, I am sensitive to strong cleaning products and

      smells. I can’t use the product they provide on my locker or my bunk bed, it hurts my lungs too

      much. I use very hot water and soap to clean my locker and bed instead.

            13.     We eat our meals in a group around the tables. We pull the mask to our chin to

      take a bite and then put it back up to our face.

            14.     I hope to be released soon so I can go live with my daughter.


  Executed on: April 28, 2020
               Brooklyn, New York

                                                                  As reported by Elodia Lopez to
                                                                  Katherine Rosenfeld of Emery Celli
                                                                  Brinckerhoff & Abady LLP

                                                                  /s/
                                                                  Katherine Rosenfeld

                                                                  Counsel to Elodia Lopez




  .




                                                         3
Case 1:20-cv-01590-RPK-RLM Document 71-2 Filed 04/30/20 Page 4 of 5 PageID #: 1138




                     Exhibit 1
Case 1:20-cv-01590-RPK-RLM Document 71-2 Filed 04/30/20 Page 5 of 5 PageID #: 1139




                            INMATE REQUEST TO STAFF
                                   (RESPONSE)

  TO: LOPEZ, Elodia
  Reg. No.: 05490-052


  DISPOSITION:

  This is in response to your email dated March 24, 2020, wherein
  you request to be considered for a compassionate release
  pursuant to 18 U.S.C. §3582 and Bureau of Prisons Program
  Statement 5050.50, Compassionate Release/Reduction in Sentence:
  Procedures for Implementation of 18 U.S.C. §§3582(c) (1) (A) and
  42D5(g}. You state you have.diabetes, high blood pressure,
  cholesterol, thyroid, and pulmonary conditions.

  A review of Program Statement 5050.49, Compassionate
  Release/Reduction in Sentence: Procedures for Implementation of
  18 U.S.C. §§3582(c} (1) (A) and 4205(g), indicates you do not meet
  any of the criteria established in this program statement. Your
  medical record does not identify any medical conditions ~o
  reflect a terminal or debilitated medical condition, as set
  forth in Program Statement 5050.50. Also, you have not provided
  any additional evidence or information in support of the
  request. Accordingly, the request for a compassionate release
  is denied at this time.

  If             t satisfied with this response, you may appeal
                  ministrative Remedy Program.
